Title: From James Madison to Charles Pinckney, 29 July 1803
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State July 29. 1803
My last letter was of the  day of . Those received from you since that date are of .
You will have learnt doubtless from Paris, that a Treaty has been signed there by which New Orleans and the rest of Louisiana is conveyed to the United States. The Floridas are not included in the Treaty, being, it appears still held by Spain. The inclosed copy of a communication from the Spanish Minister here contains a refusal of his Catholic Majesty to alienate any part of his Colonial possessions. A copy of the answer to it is also inclosed.
At the date of this refusal it was probably unknown that the Cession by France to the United States, had been or would be made. This consideration with the kind of reasons given for the refusal and the situation of Spain resulting from the war between Great Britain and France, lead to a calculation that at present there may be less repugnance to our views. The Letter herewith addressed to Mr. Monroe, gives the instructions under which the negotiations are to be pursued. Being for your use as well as his, it is unsealed and in your cypher; a copy in his having been forwarded to Paris.

In case Mr Monroe should not have arrived, but be expected at Madrid, you will forbear to enter into negotiations on this subject, unless they should be brought on by the Spanish Government, and the moment should be critical for securing our object on favorable terms. The maximum of price contemplated by the President will be found in the instructions. At this price the bargain cannot be a bad one. But considering the motives which Spain ought now to feel for making the arrangement easy and satisfactory, the certainty that the Floridas must at no distant period find a way into our hands, and the tax on our finances resulting from the purchase of Louisiana which makes a further purchase immediately less convenient, it may be hoped as it is to be wished, that the bargain will be considerably cheapened. Under such circumstances it would not be proper to accede to terms, which under others might have been admissible.
In case Mr Monroe should be obliged to decline or postpone his visit to Spain, I have requested him to give you his ideas on the expediency of your proceeding or not in the negotiation. The advantage given him by his opportunities of scanning the policy of Great Britain and France in relation to Spain, and of estimating the course of the war, will render his opinion on that point particularly worthy of your confidence.
You will observe in the answer to the Marquis D’Yrujo communication a merited animadversion on the motives assigned for the restoration of the deposit. The United States can never admit that this was by a favor, not of right, nor receive as a favor what they demand as a right.
As the indemnifications claimed from Spain are to be incorporated in the overtures for the Floridas, it will be advisable to leave them, altho’ within Your ordinary functions, for the joint negotiations of yourself and Mr Monroe. In these as proceeding from an extraordinary mission the subject can be pressed with greater force, and more probable effect. Should Mr Monroe however, not be likely soon to join you, and there be a prospect of extending the Convention not accepted here, to the claims omitted in it you will continue to urge them on the justice of the Spanish Government, and in terms and a tone that will make it sensible of the impolicy of disappointing the reasonable expectations of the United States. I have the honor to be &ca.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   Blanks left in letterbook.



   
   See Yrujo to JM, 2 July, and JM to Yrujo, 8 July 1803.



   
   JM to Monroe, 29 July 1803.


